Citation Nr: 0312668	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 RO decision that denied special 
monthly pension based on a need for regular aid and 
attendance or on account of being housebound.  In March 2001, 
the Board remanded the claim for additional evidentiary 
development.


FINDINGS OF FACT

1.  The veteran has been assigned a permanent and total 
disability rating for non-service-connected pension purposes 
due to multiple conditions including anxiety disorder, 
atrophy and shortening of the left lower extremity, flat 
feet, arthitis, hemorrhoids, and a low back condition.  

2.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person, and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment.

3.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, plus additional disability 
ratable at 60 percent or more.  He also is not substantially 
confined to his dwelling or immediate premises as a result of 
his disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1952 to November 1953.

In April 1975, the RO granted a permanent and total 
disability rating for             non-service-connected 
pension purposes, effective December 1974.  

In July 1996, the veteran filed an application for special 
monthly pension by reason of being in need of regular aid and 
attendance or on account of being housebound.

In September 1996, a VA examination for aid and attendance 
was conducted.  The report noted the veteran's complaints of 
pain in the low back, shoulders and hips, and occasional 
bleeding hemorrhoids.  Physical examination revealed the 
veteran to be alert, oriented and coherent.  He used a wooden 
walking cane for ambulation.  There was degenerative joint 
disease noted in the upper extremities, but satisfactory 
muscles, hand movements and coordination.  There was 
degenerative joint disease noted in the lower extremities, 
with satisfactory movement of the lower extremities.   The VA 
examiner noted that the veteran was independent to perform 
his self care, and that he uses a cane to walk.  On a typical 
day, the veteran read newspapers and books, watched 
television, and listened to music on the radio.  He helped 
his spouse with housework.  The report concluded with 
diagnoses of chronic low back pain, fibromyositis; arthritis, 
degenerative joint disease; and external hemorrhoids.

In September 1996, a VA mental examination was conducted.  
The report noted the veteran complaints of physical 
disabilities.  He was alert and fully oriented.  His mood was 
slightly anxious, his affect constricted, and his attention, 
concentration, and memory were good.  Speech was clear and 
coherent.  His insight and judgment were fair, and he 
exhibited good impulse control.  The report concluded with a 
diagnoses of anxiety disorder.  It also noted a global 
assessment of function (GAF) score of 60.

In November 1996, the RO issued a decision that denied 
special monthly pension based on a need for regular aid and 
attendance or on account of being housebound.  The RO's 
decision indicated that the veteran had six non-service-
connected disabilities: anxiety disorder, evaluated as 50 
percent disabling; atrophy and shortening of the left lower 
extremity, evaluated as 30 percent disabling; arthritis, 
evaluated as 20 percent disabling; and flat feet, 
hemorrhoids, and chronic low back pain, all evaluated as 
noncompensble.  The combined evaluation was 70 percent.

In December 1996, the veteran submitted a statement alleging 
that he was confined to his house, and that he required the 
assistance of his spouse to feed and bathe him.  

A March 1997 treatment report noted the veteran's complaints 
of difficulty sleeping.  A treatment report, dated in 
September 1997, noted the veteran's complaints of dependency 
on his spouse for everything.  

In March 1999, a VA examination for aid and attendance was 
conducted.  The report noted that the veteran attended the 
examination with his wife in a private car. He reported a 
history of arthritis, left leg shortening, and generalized 
back pain.  Physical examination revealed the veteran able to 
ambulate with a cane, or with the help of another person.  
The report noted that he is able to leave his home for 
emergencies and appointments.  The report concluded with 
diagnoses of status post left leg trauma with evident muscle 
wasting and atrophy.

In March 1999, a VA examination for mental disorders was 
conducted.  The report noted that the veteran arrived for the 
examination unshaven and casually dressed.  He was alert, 
fully oriented and in full contact with reality.  There was 
no evidence of abnormal hallucinations, or suicidal or 
homicidal ideas.  The veteran report anxiety, restlessness, 
and difficulty sleeping.  Judgment was fair and insight 
superficial.  The report concluded with a diagnosis of 
anxiety disorder, and listed a GAF score of 60 to 65.
 
In October 2000, the veteran submitted a private physician's 
report of medical examination.  The report noted diagnoses of 
bilateral osteoarthritis, spondylosis, and bilateral 
bursitis.  The physician noted that the veteran was able to 
walk unaided, feed himself, bathe and keep himself clean, and 
care for the needs of nature.  The physician indicated that 
the veteran was not confined to his bed, and  could leave his 
home without assistance.  It also noted that he receives 
assistance from his spouse and son.

A treatment report, dated in June 2001, from A. Velez, M.D., 
noted that the veteran has a foot condition which causes 
regular and sharp pain.  The report also noted the veteran's 
back disorder with arthritis.  The physician indicated that 
the veteran was disabled due to these conditions.

In December 2001, a VA aid and attendance examination was 
conducted.  The VA examiner indicated that he had reviewed 
the veteran's treatment records.  The veteran attended the 
examination with help of his son.  The report noted that the 
veteran was not hospitalized, bedridden, or wheelchair 
ridden.  The veteran was able to walk using a cane.  He had 
senile cataracts, and refraction error corrected with 
eyeglasses.  The report noted that the veteran was 
independent to his daily needs with limitation due to 
arthritic pain, and the left leg is shorter than the right.  
The report concluded with diagnoses of chronic low back pain, 
right leg degenerative joint disease, left leg atrophic 
muscles, residuals of ankle trauma, depression, and senile 
cataracts.

In January 2002, a VA examination for joints was conducted.  
The examination report noted the veteran's complaints of left 
ankle pain and swelling which is aggravated by standing and 
walking.  The report noted that the veteran was independent 
in his activities of daily living.  The VA examiner noted 
that the veteran was able to dress and undress himself for 
the examination.  Range of motion of the back revealed 
flexion to 60 degrees, extension to 20 degrees, and bilateral 
bending to 20 degrees.  There was a full active range of 
motion in the veteran's hips.  Range of motion testing of the 
knees revealed extension to 0 degrees and flexion to 130 
degrees, bilaterally.  There was pain on motion in the knees 
from 90 to 130 degrees of flexion, bilaterally.  Range of 
motion testing in the ankles revealed dorsiflexion to 15 
degrees and plantar flexion to 35 degrees, bilaterally.  
Manual muscle testing was 5/5 on the right and left side.   
Physical examination revealed tenderness to palpation at the 
left knee and ankle joint line.  There were negative valgus 
and varus stress, Lachman's, and McMurray's tests of both 
knees.  Straight leg raise test was negative, bilaterally.  
Laseque's test was negative.  Deep tendon reflexes were +2 
patellar and +2 Achilles, bilaterally.  The report noted that 
the veteran ambulates with a one-point cane, and does not use 
the cane for all of his gait cycle.  The VA examiner noted 
that at times the veteran does not use the cane at all, and 
that he exhibited equal step length and normal cadence.  The 
VA examiner also noted that there was no leg length 
discrepancy at the thigh or tibias.  The report concluded 
with a diagnosis of history of left ankle sprain.  The 
examiner also noted that there was no leg length discrepancy 
seen today, and no evidence of lumbar radiculopathy.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, and the 
Board's remand, the veteran has been informed of the evidence 
necessary to substantiate his claim.  Pertinent medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  38 U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

Regarding the claim for aid and attendance benefits, the 
evidence indicates that the veteran is not blind or so nearly 
blind, nor is he confined to a nursing home, and thus he doe 
not qualify for the benefit on this basis.  As to a claimed 
factual need for aid and attendance, the most recent VA 
examination for joints in 2002 noted that the veteran was 
independent in his activities of daily living.  The VA 
examiner noted that he witnessed the veteran undress and then 
dress himself completely for the examination.  The VA 
examiner also noted that the veteran ambulates with a one 
point cane, which he does not use for all of the gait cycle.  
The VA examiner also noted that at times the veteran does not 
use the cane at all, and that he has equal step length and 
normal cadence.  The report of his 2001 VA examination for 
aid and attendance noted similar findings.  The report noted 
that the veteran was independent as to his daily needs, that 
he was able to ambulate with a cane, and that he was not 
hospitalized, bedridden, or wheelchair ridden.  The 2000 
report of the veteran's private physician also noted that the 
veteran was able walk unaided, bathe and keep himself clean, 
care for the needs of nature and leave his house without 
assistance.  The evidence shows the veteran does not have 
physical or mental impairment of a nature as would require 
the regular assistance of another to protect him from the 
hazards in his daily environment.  In sum, the evidence 
establishes that veteran's ailments do not necessitate the 
regular aid and attendance of another person.

Insofar as housebound benefits are concerned, the law 
requires that the claimant have a single disability rated or 
ratable at 100 percent as a prerequisite to such benefits, 
and additional disability rated at 60 percent or be 
permanently housebound by reason of disability.  In the 
present case, the veteran does not have a single disability 
rated or ratable at 100 percent.  Furthermore, he is not 
shown to be housebound in fact.  He is able to leave the area 
of his home, and he in fact does so.  Thus the requirements 
for housebound benefits are not met.

The preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

